DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2020 has been entered.
 
Status of the Claims
The office action is being examined in response to the amendments submitted by the applicant on October 8, 2020.
Claims 1, 14, and 20 have been amended and are hereby entered.
Claims 10 and 18 are cancelled. 
Claims 1-9, 11-17 and 19-20 are pending and have been examined. 
This action is made Non-FINAL.
Response to Arguments
Applicant's arguments filed October 8, 2020 have been fully considered but they are not persuasive. 
The specification objection is being maintained and was not addressed.
The claim objection has been withdrawn due to the applicant’s amendments.  
The 112 rejections has been withdrawn due to applicant’s amendments, however, a new 112 rejection has been entered due to the applicant’s amendments.  
Applicant’s arguments with respect to 35 U.S.C. § 102 and 103 have been fully considered and are not persuasive. Some of the arguments are only arguing amendments.  For clarity the Examiner is 
With respect to the applicant’s arguments on page 8, that the art of reference does not teach “Tripathi disclose or suggest at least that "the machine learning model is trained using at least transaction activity information associated with customer cards after customer third-party card reissuances," much less "the transaction activity information including at least use of the customer cards more often after dates corresponding to the customer third-party card reissuances than before the dates and use of the customer cards at new or uncommon merchants after the dates corresponding to the customer third-party card reissuances"” as in claim 1, the examiner respectfully disagrees.  The limitation is taught by Tripathi, “transaction spend limit on the portable financial device, outstanding balance on the portable financial device, cumulative transaction spend on the portable financial device,” [0008]; “merchant category code” [0014]; Fig. 1 (120)”Model updater”; “model updater 120 updates models and related data at intervals that may vary depending upon the particular model 106.” [0027].  In addition, by Baker teaching, “models including, for example, unsupervised learning models” [0027] as well as [0031-3] Fig. 3; “applies the transaction data to one or more models” [0023]; “training” [0027] and [0036]; Fig. 2.  Therefore, the combination of art does teach the limitation above.  For the reasons explained above applicant’s arguments are not persuasive.  	
	
Specification
The use of the term “WiMax, and BluetoothTM” [0061], which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, and 20 (as well as dependent claims due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 14, and 20 recite the limitation "…use of the customer cards at new or uncommon merchants…". 
The limitation contains a relative term which renders the claim indefinite and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention by "uncommon merchants" as well as “more often” for the same reasons.    The term "uncommon" as well as “more often” in claims 1, 14, and 20 is a relative term which renders the claim indefinite.  The term "uncommon" as well as “more often” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “Uncommon” as well as “more often” could be many things including at least once or 100 times.  For the purposes of examination the examiner interprets the term " uncommon " as well as “more often” to mean at least once.  
	
		
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-9, 11-13, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tripathi (U.S. Pub. No. 20190114611 A1) in view of Baker (US Pub No. 20070106582 A1) in view of Braski (U.S. Pub. No. US 20160117679 A1). 
Regarding claim 1:
Tripathi teaches:   
*** Examiner Note: This art defines portable financial devices to be credit/debit cards as taught in “multiple portable financial devices (e.g., credit cards and/or debit cards) in order to initiate transactions with merchants accepting such forms of payment.” [0002].  ***
one or more computing devices, wherein the one or more computing devices comprises: (“computing device” [0055])
a memory to store instructions; and(“computing device…memory” [0055])
processing circuitry, coupled with the memory, operable to execute the instructions, that when executed, cause the processing circuitry to: (“computing 
receive customer transaction data associated with a customer; (“receiving…associated with the user…analyzing…transaction data associated with the transaction request” [0007])
determine, via a [machine learning model], whether a reissue event has occurred, likely occurred, or will occur for the customer [based at least in part on the customer transaction data input to the machine learning model], wherein the reissue event is a reissuance of a third- party card associated with the customer; (according to the instant application’s specification, the analytics model merely looks at “pattern, trend, and characteristic data” [0016] and “The analytics model may be a classification model (a machine learning model or otherwise), which may be referred to herein as a "reissue analytics model." “ [0017], therefore using broadest reasonable interpretation, Tripathi teaches the limitation by disclosing, “status of the portable financial device linked to the electronic wallet 110 may be determined periodically, such as hourly, daily, weekly, and the like. The status of the portable financial devices linked to the electronic wallet 110 may be determined upon the occurrence of some event, such as upon receipt of a transaction request by the transaction processing server 102, upon the expiration date of the portable financial device arriving, after the portable financial device is reported as lost or stolen, after the transaction processing server 102 or the appropriate issuer system 104, 106, 108 determines that the portable financial device is stolen, and the like. The status of the portable financial device may be determined to be: active, cancelled, expired, lost, and/or stolen.” [0076] “determined upon the occurrence of some event, such as upon receipt of a transaction request by the transaction processing server 102, upon the expiration date of the portable financial device arriving, after the portable financial device is reported as lost or stolen, after the transaction processing server 102 or the appropriate issuer system 104, 106, 108 determines that the portable financial device is stolen, and the like. The status of the portable financial device may be determined to be: active, cancelled, expired, lost, and/or stolen.” [0076]; “linking accounts… third issuer system 108 of Third Issuer Bank (s1 c) communicate account data for the credit cards issued by these issuer institutions 
initiate, based on the determination, the cardswap by identifying one or more cards associated with the customer, wherein the one or more cards includes one or more of the following: (i) a customer credit card, (ii) a customer debit card, and (iii) a customer virtual card; (“updated account data corresponding to the lost, stolen, or expired portable financial device; and in response to receiving the updated account data, linking, with at least one processor, the updated account data to the electronic wallet associated with the user.” [0008, 0011, 0014]; “updated account data corresponding to the lost, stolen, or expired portable financial device; and in response to receiving the updated account data, linking, with at least one processor, the updated account data to the electronic wallet associated with the user.” [0022, 0029, 0036]; Fig. 2B; “credit or debit card” [0057]; [0066-7])
present the identified one or more cards to the customer for selection or confirmation; (Using broadest reasonable interpretation, the limitation can be read as “upon receiving the recommendation from the transaction processing server 102, the user may indicate using the user device 100 whether the transaction should proceed using the recommended portable financial device from the electronic wallet 110, a different portable financial device from the electronic wallet 110, or another payment method. The user device 100 may communicate to the merchant system 112 or directly to the transaction processing server 102 which portable financial device (or other payment method) is to be used in connection with the transaction request.” [0086])
receive a selection or a confirmation from the customer of a card from the presented one or more cards; and
perform the cardswap based on the selection or the confirmation of the card, [wherein the performance of the cardswap comprises executing a script to replace a card on file at one or more third-party websites or web applications with the selected card; and] (“For example, for a lost, stolen, or expired portable financial device, the updated account data may include a new (replacement) PAN number, expiration date, cvv code,… In response to receiving the updated account data corresponding to the lost, stolen, or expired portable financial device, the transaction processing server 102 may communicate with the user device 100 to link the updated account data to the electronic wallet 110 of the user. This may include replacing the stored account data with the updated account data.” [0077])
wherein the [machine learning model is trained] using at least transaction activity information by customers on associated with customer cards after customer third-party card reissuances, the transaction activity information including at least use of the customer cards more often after dates corresponding to the customer third-party card reissuances than before the dates and use of the customer cards at new or uncommon merchants after the dates corresponding to the customer third-party card reissuances. (“transaction spend limit on the portable financial device, outstanding balance on the portable financial device, cumulative transaction spend on the portable financial device,” [0008]; “merchant category code” [0014]; Fig. 1 (120)”Model updater”; “model updater 120 updates models and related data at intervals that may vary depending upon the particular model 106.” [0027] )
Tripathi does not teach but Baker explicitly teaches:
machine learning model; based at least in part on the customer transaction data input to the machine learning model; machine learning model is trained (“models including, for example, unsupervised learning models” [0027] as well as [0031-3] Fig. 3; “applies the transaction data to one or more models” [0023]; “training” [0027] and [0036]; Fig. 2)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Tripathi to include the teachings by Baker because it can be “improved by using stored past transaction data in place of, or in addition to, summarized forms of past transaction data” (Baker, 
Tripathi does teach storing the data as shown above as well as storing the replacement card data by teaching “store account data” [0065], but does not explicitly state it is stored on a third party website or web applicaiton, however, Braski teaches:
wherein the performance of the cardswap comprises executing a script to replace a card on file at one or more third-party websites or web applications with the selected card; and (“reissue of payment card” [0002]; “merchant websites, recurring payment sites, etc.)” [00003]; [0011]; [0025]; [0027]; [0029])
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the website of Braski for the storing of data of the combination of Tripathi and Baker.  Thus, the simple substitution of one known element for another producing a predictable result. The result would have been predictable because it creates a simple and convenient location to retrieve and create a centralized database of all communications relating to and reissuing or card swapping.   

Regarding claim 2:
The combination of Tripathi, Baker, and Braski, as shown in the rejection above, discloses the limitations of claim 1.
Tripathi further teaches:
wherein the customer virtual card is a virtual number associated with a customer credit card, a customer debit card, or a customer account. (“automatically linking accounts in an electronic wallet” abstract)

Regarding claim 3:
The combination of Tripathi, Baker, and Braski, as shown in the rejection above, discloses the limitations of claim 1.
Tripathi teaches “portable financial device expiration date, portable financial device issuer data, portable financial device type, transaction spend limit on the portable financial device, outstanding balance on the portable financial device, cumulative transaction spend on the portable financial device,… determine a status of a portable financial device linked to the electronic wallet as lost, stolen, or expired” [0014] however, Tripathi does not explicitly teach using machine learning models but Baker further teaches: 
wherein the machine learning model includes a classification model. (“models 106… capture spending habits by category and spending behavior within a cluster” [0037]; Fig. 2-3)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Tripathi, Baker, and Braski to include the teachings by Baker because it can be “improved by using stored past transaction data in place of, or in addition to, summarized forms of past transaction data” (Baker, See at least paragraph 0021) The Baker art solves the same problem of reducing fraud by having updated card information, Baker [0027].  

Regarding claim 5:
The combination of Tripathi, Baker, and Braski, as shown in the rejection above, discloses the limitations of claim 3.
Tripathi teaches “portable financial device expiration date, portable financial device issuer data, portable financial device type, transaction spend limit on the portable financial device, outstanding balance on the portable financial device, cumulative transaction spend on the portable financial device,… determine a status of a portable financial device linked to the electronic wallet as lost, stolen, or expired” [0014] however, Tripathi does not explicitly teach using models but Baker teaches: 
wherein the classification model is a logistic regression model, a decision tree model, a random forest model, or a Bayes model. (“decision trees, naive Bayesian, logistic regression,” [0039]; Fig.  2 and 3)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Tripathi to include the teachings by Baker because it can be “improved by using stored past Baker, See at least paragraph 0021) The Baker art solves the same problem of reducing fraud by having updated card information, Baker [0027].  

Regarding claim 7:
The combination of Tripathi, Baker, and Braski, as shown in the rejection above, discloses the limitations of claim 1.
Tripathi further teaches:
wherein the identified one or more customer cards are presented to the customer for selection or confirmation via an e-mail, a text message, a call, a notification message, and/or a mobile banking application message. (Using broadest reasonable interpretation, the limitation can be read as “upon receiving the recommendation from the transaction processing server 102, the user may indicate using the user device 100 whether the transaction should proceed using the recommended portable financial device from the electronic wallet 110, a different portable financial device from the electronic wallet 110, or another payment method. The user device 100 may communicate to the merchant system 112 or directly to the transaction processing server 102 which portable financial device (or other payment method) is to be used in connection with the transaction request.” [0086]; ““application” or “application program interface” (API)” [0055]; [0049]; [0056]; [0100-1])
	
Regarding claim 8:
The combination of Tripathi, Baker, and Braski, as shown in the rejection above, discloses the limitations of claim 1.
Tripathi further teaches:
wherein the customer transaction data includes one or more of the following: (i) a purchase, (ii) a financial transaction, (iii) a withdrawal, (iv) a deposit, (v) a recurring charge, and (vi) a one-time charge. (“transaction request.” [0086]; “purchases” [0099])

Regarding claim 9:
The combination of Tripathi, Baker, and Braski, as shown in the rejection above, discloses the limitations of claim 8.
Tripathi further teaches:
wherein the processing circuitry is further caused to determine which one of the identified one or more cards are to be presented for the cardswap. (“upon receiving the recommendation from the transaction processing server 102, the user may indicate using the user device 100 whether the transaction should proceed using the recommended portable financial device from the electronic wallet 110, a different portable financial device from the electronic wallet 110, or another payment method. The user device 100 may communicate to the merchant system 112 or directly to the transaction processing server 102 which portable financial device (or other payment method) is to be used in connection with the transaction request.” [0086])

Regarding claim 11:
The combination of Tripathi, Baker, and Braski as shown in the rejection above, discloses the limitations of claim 1.
Tripathi further teaches:
wherein the one or more cards are associated with a first company, and wherein the third-party card is associated with a second company different than the first company. (“linking accounts… third issuer system 108 of Third Issuer Bank (s1c) communicate account data for the credit cards issued by these issuer institutions to the transaction processing server 102 of First Credit Card Company. This includes account data for credit cards held by John and other cardholders associated with the First, Second, and/or Third Issuer Banks.” [0094] as well as Fig. 2B)

Regarding claim 12:
The combination of Tripathi, Baker, and Braski, as shown in the rejection above, discloses the limitations of claim 11.
Tripathi further teaches:
wherein the first company is a financial company and the second company is a competitor of the financial company. (“linking accounts… third issuer system 108 of Third Issuer Bank (s1 c) communicate account data for the credit cards issued by these issuer institutions to the transaction processing server 102 of First Credit Card Company. This includes account data for credit cards held by John and other cardholders associated with the First, Second, and/or Third Issuer Banks.” [0094] as well as Fig. 2B; [0064]; “portable financial devices issued by multiple issuers.” [0069]; “(First Issuer Bank, Second Issuer Bank, and Third Issuer Bank” [0092])

Regarding claim 13:
The combination of Tripathi, Baker, and Braski, as shown in the rejection above, discloses the limitations of claim 1.
Tripathi further teaches:
wherein the cardswap is performed on or for one or more of the following: (i) an online retailer, (ii) an online media-service provider, (iii) an online subscription, (iv) an online newspaper or periodical, (v) a social media service, (vi) an online gaming service, (vii) a ridesharing service, (viii) a hospitality service, and (ix) an online food ordering service. (Since the hospitality industry is a broad category of fields within the service industry that includes lodging, food and drink service, event planning, theme parks, transportation, cruise line, traveling, airline and additional fields within the tourism industry. Tripathi teaches “airline” [0099]) ***Examiner note: The language is intended use and thus hold little to no patentable weight, however, to provide compact prosecution, the examiner has applied art. ***

Regarding claim 20:
Tripathi teaches:   
Examiner Note: This art defines portable financial devices to be credit/debit cards as taught in “multiple portable financial devices (e.g., credit cards and/or debit cards) in order to initiate transactions with merchants accepting such forms of payment.” [0002].  ***
determine, via a [machine learning model], whether a reissue event has occurred, likely occurred, or will occur for a customer [based at least in part on customer transaction data input to the machine learning model], wherein the reissue event is a reissuance of a third-party card associated with the customer; (according to the instant application’s specification, the analytics model merely looks at “pattern, trend, and characteristic data” therefore using broadest reasonable interpretation, Tripathi teaches the limitation by disclosing, “receiving…analyzing…transaction data associated with the transaction request” [0007]; “status of the portable financial device linked to the electronic wallet 110 may be determined periodically, such as hourly, daily, weekly, and the like. The status of the portable financial devices linked to the electronic wallet 110 may be determined upon the occurrence of some event, such as upon receipt of a transaction request by the transaction processing server 102, upon the expiration date of the portable financial device arriving, after the portable financial device is reported as lost or stolen, after the transaction processing server 102 or the appropriate issuer system 104, 106, 108 determines that the portable financial device is stolen, and the like. The status of the portable financial device may be determined to be: active, cancelled, expired, lost, and/or stolen.” [0076]; “linking accounts… third issuer system 108 of Third Issuer Bank (s1 c) communicate account data for the credit cards issued by these issuer institutions to the transaction processing server 102 of First Credit Card Company. This includes account data for credit cards held by John and other cardholders associated with the First, Second, and/or Third Issuer Banks.” [0094] as well as Fig. 2B)
identify, based on the determination, one or more cards associated with the customer, wherein the one or more cards includes one or more of the following: (i) a customer credit card, (ii) a customer debit card, and (iii) a customer virtual card; (“updated account data corresponding to the lost, stolen, or expired portable financial device; and in response to receiving the updated account data, linking, with at least one processor, the updated account 
send the customer a message or a notification for swapping the third-party card with the identified one or more cards; and (Using broadest reasonable interpretation, the limitation can be read as “upon receiving the recommendation from the transaction processing server 102, the user may indicate using the user device 100 whether the transaction should proceed using the recommended portable financial device from the electronic wallet 110, a different portable financial device from the electronic wallet 110, or another payment method. The user device 100 may communicate to the merchant system 112 or directly to the transaction processing server 102 which portable financial device (or other payment method) is to be used in connection with the transaction request.” [0086])
perform a cardswap based on a response to the message or the notification from the customer, (“The transaction processing server 102 may then communicate an authorization request to the appropriate issuer system 104, 106, 108 (based on the portable financial device selected) to request further processing of the transaction corresponding to the transaction request.” [0086]; “For example, for a lost, stolen, or expired portable financial device, the updated account data may include a new (replacement) PAN number, expiration date, cvv code,… In response to receiving the updated account data corresponding to the lost, stolen, or expired portable financial device, the transaction processing server 102 may communicate with the user device 100 to link the updated account data to the electronic wallet 110 of the user. This may include replacing the stored account data with the updated account data.” [0077])
[wherein the performance of the cardswap comprises executing a script to replace a card on file at one or more third-party websites or web applications with a selected card from the identified one or more cards,] and(“For example, for a lost, stolen, or expired portable financial device, the updated account data may include a new (replacement) PAN number, expiration date, cvv code,… In response to receiving the updated account data 
wherein the [machine learning model is trained] using at least transaction activity information associated with  customer cards after customer third-party card reissuances, the transaction activity information including at least use of the customer cards more often after dates corresponding to the customer third-party card reissuances than before the dates and use of the customer cards at new or uncommon merchants after the dates corresponding to the customer third-party card reissuances.. (“transaction spend limit on the portable financial device, outstanding balance on the portable financial device, cumulative transaction spend on the portable financial device,” [0008]; “merchant category code” [0014]; Fig. 1 (120)”Model updater”; “model updater 120 updates models and related data at intervals that may vary depending upon the particular model 106.” [0027] )
Tripathi does not teach but Baker explicitly teaches:
machine learning model; based at least in part on the customer transaction data input to the machine learning model; machine learning model is trained (“models including, for example, unsupervised learning models” [0027] as well as [0031-3] Fig. 3; “applies the transaction data to one or more models” [0023]; “training” [0027] and [0036]; Fig. 2)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Tripathi to include the teachings by Baker because it can be “improved by using stored past transaction data in place of, or in addition to, summarized forms of past transaction data” (Baker, See at least paragraph 0021) The Baker art solves the same problem of reducing fraud by having updated card information, Baker [0027].  
Tripathi does teach storing the data as shown above as well as storing the replacement card data by teaching “store account data” [0065], but does not explicitly state it is stored on a third party website or web application, however, Braski teaches:
wherein the performance of the cardswap comprises executing a script to replace a card on file at one or more third-party websites or web applications with a selected card from the identified one or more cards, and(“reissue of payment card” [0002]; “merchant websites, recurring payment sites, etc.)” [00003]; [0011]; [0025]; [0027]; [0029])
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the website of Braski for the storing of data of the combination of Tripathi and Baker.  Thus, the simple substitution of one known element for another producing a predictable result. The result would have been predictable because it creates a simple and convenient location to retrieve and create a centralized database of all communications relating to and reissuing or card swapping.   

Claims 14-15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tripathi (U.S. Pub. No. 20190114611 A1) in view of Baker (US Pub No. 20070106582 A1)
Regarding claim 14:
Tripathi teaches:   
*** Examiner Note: This art defines portable financial devices to be credit/debit cards as taught in “multiple portable financial devices (e.g., credit cards and/or debit cards) in order to initiate transactions with merchants accepting such forms of payment.” [0002].  ***
receiving, via one or more computing devices, customer transaction data associated with a plurality of customers, the customer transaction data derived at least from customer cards; (“receiving…analyzing…transaction data associated with the transaction request” [0007]; “computing device” [0055]; “As used in the specification and the claims, the singular form of “a,” “an,” and “the” include plural referents unless the context clearly dictates otherwise.” [0037]; “John E. Doe…Doe Corp…Jane F. Doe” [0092] as well as Fig. 2B)
receiving, via the one or more computing devices, third-party card data associated with the plurality of customers; (“FIG. 1, the first, second, and third issuer systems 104, 106, 108, and any further issuer systems of issuer institutions which issue portable financial devices, may 
performing, via the one or more computing devices, analysis on the customer transaction data and the third-party card data, wherein the performing of the analysis comprises: (i) determining customer third-party card reissuances based on the third-party card data, and (ii) determining transaction activity information associated with on the customer cards after the customer third-party card reissuances, the transaction activity information including at least use of the customer cards more often after dates corresponding to the customer third-party card reissuances than before the dates and use of the customer cards at new or uncommon merchants after the dates corresponding to the customer third-party card reissuances; and (according to the instant application’s specification, the analytics model merely looks at “pattern, trend, and characteristic data” therefore using broadest reasonable interpretation, Tripathi teaches the limitation by disclosing, “status of the portable financial device linked to the electronic wallet 110 may be determined periodically, such as hourly, daily, weekly, and the like. The status of the portable financial devices linked to the electronic wallet 110 may be determined upon the occurrence of some event, such as upon receipt of a transaction request by the transaction 
and training, via the one or more computing devices, the [classification model] based at least in part on the determined transaction activity information. (according to the instant application’s specification, the analytics model merely looks at “pattern, trend, and characteristic data” therefore using broadest reasonable interpretation, Tripathi teaches the limitation by disclosing, “status of the portable financial device linked to the electronic wallet 110 may be determined periodically, such as hourly, daily, weekly, and the like. The status of the portable financial devices linked to the electronic wallet 110 may be determined upon the occurrence of some event, such as upon receipt of a transaction request by the transaction processing server 102, upon the expiration date of the portable financial device arriving, after 
Tripathi does not teach but Baker explicitly teaches:
classification model (“models including, for example, unsupervised learning models” [0027] as well as [0031-3] Fig. 3; “applies the transaction data to one or more models” [0023]; “training” [0027] and [0036]; Fig. 2; “models can also identify divergences from legitimate behavior and classify them into more or less risky clusters.” [0036])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Tripathi to include the teachings by Baker because it can be “improved by using stored past transaction data in place of, or in addition to, summarized forms of past transaction data” (Baker, See at least paragraph 0021) The Baker art solves the same problem of reducing fraud by having updated card information, Baker [0027].  

Regarding claim 15:
The combination of Tripathi and Baker, as shown in the rejection above, discloses the limitations of claim 14.
Tripathi teaches “portable financial device expiration date, portable financial device issuer data, portable financial device type, transaction spend limit on the portable financial device, outstanding balance on the portable financial device, cumulative transaction spend on the portable financial device,… determine a status of a portable financial device linked to the electronic wallet as lost, stolen, or expired” [0014] however, Tripathi does not explicitly teach using classification models but Baker teaches: 
wherein the classification model is a logistic regression model, a decision tree model, a random forest model, or a Bayes model. (“decision trees, naive Bayesian, logistic regression,” [0039]; Fig.  2 and 3)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Tripathi to include the teachings by Baker because it can be “improved by using stored past transaction data in place of, or in addition to, summarized forms of past transaction data” (Baker, See at least paragraph 0021) The Baker art solves the same problem of reducing fraud by having updated card information, Baker [0027].  

Regarding claim 19:
The combination of Tripathi and Baker, as shown in the rejection above, discloses the limitations of claim 14.
Tripathi further teaches:
wherein the determining of the customer third-party card reissuances further comprising identifying that one or more digits of customer third-party cards from the third-party card data have changed, and wherein the one or more digits include parts of a credit card number, a debit card number, an expiration date, and/or a security code. (“determined upon the occurrence of some event, such as upon receipt of a transaction request by the transaction processing server 102, upon the expiration date of the portable financial device arriving, after the portable financial device is reported as lost or stolen, after the transaction processing server 102 or the appropriate issuer system 104, 106, 108 determines that the portable financial device is stolen, and the like. The status of the portable financial 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tripathi (U.S. Pub. No. 20190114611 A1) in view of Baker (US Pub No. 20070106582 A1) in view of Braski (U.S. Pub. No. US 20160117679 A1) in further view of Rosano (US Pub No. 20090171839 A1).

Regarding claim 4:
The combination of Tripathi, Baker, and Braski, as shown in the rejection above, discloses the limitations of claim 1.
Tripathi teaches: 
wherein the [machine learning model] is further trained, using information related to: (i) changes in spending patterns, (ii) changes in spending volume, [(iii) recurring charges on the customer cards, and (iv) placing the customer cards on file with one or more companies by the customer.] (“portable financial device expiration date, portable financial device issuer data, portable financial device type, transaction spend limit on the portable financial device, outstanding balance on the portable financial device, cumulative transaction spend on the portable financial device,… determine a status of a portable financial device linked to the electronic wallet as lost, stolen, or expired” [0014] however, Tripathi does not explicitly teach using models but Baker teaches: 
machine learning model (“models 106… capture spending habits by category and spending behavior within a cluster” [0037]; Fig. 2-3)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Tripathi to include the teachings by Baker because it can be “improved by using stored past Baker, See at least paragraph 0021) The Baker art solves the same problem of reducing fraud by having updated card information, Baker [0027].  
The combination of Tripathi, Baker, and Braski does not explicitly teach, however, Rosano teaches:
(iii) recurring charges on the customer cards, and (iv) placing the customer cards on file with one or more companies by the customer. (“reissue of the payment card due to the passage of the payment card expiration date. In such a case, the new payment card information is not on file with the merchant. Thus, when the merchant attempts to charge the cardholder for a recurring payment…stores 108 the updated payment card information” [0019])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Tripathi, Baker, and Braski to include the teachings by Rosano because “there is a risk that payment transactions will be denied due to the use of stale information.” [0003]) The Rosano art solves the same problem of reducing fraud by having updated card information.  

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tripathi (U.S. Pub. No. 20190114611 A1) in view of Baker (US Pub No. 20070106582 A1) in further view of Rosano (US Pub No. 20090171839 A1).
Regarding claim 17:
The combination of Tripathi and Baker, as shown in the rejection above, discloses the limitations of claim 14.
Tripathi further teaches: 
wherein the performing of the analysis further comprises determining (i) changes in spending patterns, (ii) changes in spending volume, “portable financial device expiration date, portable financial device issuer data, portable financial device type, transaction spend limit on the portable financial device, outstanding balance on the portable financial device, cumulative transaction spend on the portable financial device,… Tripathi does not explicitly teach but Baker teaches: 
used for training the classification model. (“models 106… capture spending habits by category and spending behavior within a cluster” [0037]; “models including, for example, unsupervised learning models” [0027] as well as [0031-3] Fig. 3; “applies the transaction data to one or more models” [0023]; “training” [0027] and [0036]; Fig. 2; “models can also identify divergences from legitimate behavior and classify them into more or less risky clusters.” [0036])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Tripathi and Baker to include the teachings by Baker because it can be “improved by using stored past transaction data in place of, or in addition to, summarized forms of past transaction data” (Baker, See at least paragraph 0021) The Baker art solves the same problem of reducing fraud by having updated card information, Baker [0027].  
The combination of Tripathi, Baker, and Braski does not explicitly teach, however, Rosano teaches:
(iii) recurring charges on the customer cards, and (iv) whether the plurality of customers place the customer cards on file with one or more companies, and wherein the determination of (i) to (iv) are further (“reissue of the payment card due to the passage of the payment card expiration date. In such a case, the new payment card information is not on file with the merchant. Thus, when the merchant attempts to charge the cardholder for a recurring payment…stores 108 the updated payment card information” [0019])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Tripathi, Baker, and Braski to include the teachings by Rosano because “there is a risk that payment transactions will be denied due to the use of stale information.” [0003]) The Rosano art solves the same problem of reducing fraud by having updated card information.  


Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tripathi (U.S. Pub. No. 20190114611 A1) in view of Baker (US Pub No. 20070106582 A1) in view of Braski (U.S. Pub. No. US 20160117679 A1) in further view of McDonald (US 20180165728 A1). 
Regarding claims 6 and 16:
The combination of Tripathi, Baker, and Braski, as shown in the rejection above, discloses the limitations of claims 3 and 15, respectively.
Tripathi teaches “portable financial device expiration date, portable financial device issuer data, portable financial device type, transaction spend limit on the portable financial device, outstanding balance on the portable financial device, cumulative transaction spend on the portable financial device,… determine a status of a portable financial device linked to the electronic wallet as lost, stolen, or expired” [0014] however, Tripathi does not explicitly teach CNN, RNN, or HAN models but McDonald teaches: Even though the examiner believes the limitation is taught by Baker(“principal components or compression neural networks” [0040]; Fig.  2 and 3), for sake of argument the examiner is providing McDonald which does teach the limitation explicitly 
wherein the classification model is based on a convolutional neural network (CNN) algorithm, a recurrent neural network (RNN) algorithm, or a hierarchical attention network (HAN) algorithm. (“deep convolutional neural network (CNN),” [0031])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified The combination of Tripathi and Baker to include the teachings by McDonald because it can be “updated in real time as new data arrives, while clustering based models are updated periodically, e.g., daily. Certain models may be updated manually or when new versions of software of the system 100 are released” (Baker, See at least paragraph 0027) in order to have better models with more accurate outcomes. The Baker art solves the same problem of tying the information to a credit card for transaction, McDonald [0031].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Teicher (US 6076075 A) is pertinent because it uses a payment unit is provided for serving a customer making a purchase. The customer has an electronic wallet containing an electronic checkbook for making payments for purchases of not less than a minimal checkbook payment sum, the electronic wallet furthermore containing an electronic purse for making payments for purchases of not greater than the value stored therein, the payment unit being part of a retail unit containing a point of sale for determining a purchase price. The payment unit includes a wallet interface for communication with the electronic wallet and a transaction manager. The transaction manger is operative, upon receiving the purchase price and communicating with the electronic wallet, to selectively execute, upon the purchase price being less than the minimal checkbook payment sum, either receiving the purchase price from the electronic purse or receiving from the electronic checkbook a paid sum not less than the minimal checkbook payment sum, and adding to the electronic purse the difference between the paid sum and the purchase price.
Teicher (US 5744787 A) is pertinent because it uses a retail unit facilitating a purchase of a customer having an electronic wallet (9) which includes an electronic checkbook (320) and an electronic purse (310). The retail unit includes a POS (10) which determines the purchase price, and a payment unit (8) for receiving payment from electronic wallet (9). Payment unit (8), upon receipt of an electronic wallet (9) and of a purchase price from POS (10), determines automatically whether to: (a) receive via electronic checkbook (320) a purchase price.gtoreq. a predetermined minimal checkbook payment sum; or, (b) receive the purchase price from electronic purse (310); or, (c) first replenish the electronic purse (310) via electronic checkbook (320) with at least the larger of a predetermined minimal purse replenishment sum and the difference between the purchase price and the electronic purse's stored value, and then receive the purchase price from electronic purse (310).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/Primary Patent Examiner, Art Unit 3694